Citation Nr: 1017713	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-35 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.  

2.  Entitlement to a compensable disability rating for otitis 
media of the right ear with perforation of tympanic membrane 
(including pain, headaches, and infections).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his girlfriend




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to March 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied, in pertinent part, the Veteran's 
claim for a compensable disability rating for service-
connected otitis media of the right ear with perforation of 
tympanic membrane (including pain, headaches, and 
infections).  The RO also essentially reopened the Veteran's 
previously denied claim of service connection for bilateral 
hearing loss and denied this claim on the merits.  The 
Veteran testified at a Travel Board hearing held at the RO in 
July 2009.  Although the Veterans Law Judge who held the July 
2009 Board hearing subsequently retired, the Veteran declined 
the opportunity for another hearing in March 2010.  See 
38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.707, 20.717.

The Board observes that, in an August 1995 rating decision, 
the RO denied the Veteran's claim of service connection for 
bilateral hearing loss.  The Veteran did not appeal this 
decision, and it became final.  See 38 U.S.C.A. § 7104 (West 
2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for bilateral hearing loss is as stated on 
the title page.  Regardless of the RO's actions, the Board 
must make its own determination as to whether new and 
material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  An August 1995 rating decision denied the Veteran's claim 
of service connection for bilateral hearing loss; a timely 
notice of disagreement was not received.

2.  In February 2005, the Veteran filed a request to reopen 
his claim of service connection for bilateral hearing loss.

3.  Certain evidence received since the August 1995 rating 
decision raises a reasonable possibility of substantiating 
the claim of service connection for bilateral hearing loss. 

4.  The Veteran does not experience any current hearing loss.

5.  The Veteran has no suppuration or aural polyps of the 
right ear.


CONCLUSIONS OF LAW

1.  The August 1995 rating decision, which denied a claim of 
service connection for bilateral hearing loss, is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
August 1995 rating decision and the claim of service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).  

4.  The criteria for a compensable disability rating for 
otitis media of the right ear with perforation of tympanic 
membrane (including pain, headaches, and infections) have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.87, Diagnostic Code 
(DC) 6200 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in May 2005, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
showing that his service-connected otitis media of the right 
ear with perforation of tympanic membrane (including pain, 
headaches, and infections) had worsened and noted other types 
of evidence the Veteran could submit in support of his 
claims.  The Veteran also was informed of when and where to 
send the evidence.  The Board acknowledges that the May 2005 
letter did not contain notice of the requirements for new and 
material evidence claims as defined in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The Board finds, however, that the 
Veteran was not prejudiced by the lack of pre-adjudication 
Kent notice because his previously denied service connection 
claim for bilateral hearing loss is being reopened in this 
decision.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  After consideration of the contents of this letter, 
and because the RO's error in not providing pre-adjudication 
Kent notice was not harmful to the adjudication of the 
Veteran's appeal, the Board also finds that VA substantially 
has satisfied the requirement that the Veteran be advised to 
submit any additional information in support of his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
supports reopening the Veteran's claim of service connection 
for bilateral hearing loss.  The evidence does not support 
granting an increased rating for otitis media of the right 
ear.  Thus, any failure to notify and/or develop these claims 
under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  In this case, the Veteran 
received Vazquez-Flores notice in November 2008.

Additional notice of the five elements of a service-
connection claim was provided in December 2008, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Both of the Veteran's claims were readjudicated in a 
December 2008 supplemental statement of the case.  Thus, the 
Board finds that VA met its duty to notify the appellant of 
his rights and responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
May 2005 letter was issued to the appellant and his service 
representative prior to the August 2005 rating decision which 
denied the benefits sought on appeal; this, this notice was 
timely.  Because the appellant's claims are being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the appellant.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  As noted, although the Veterans Law 
Judge who held the Travel Board hearing in July 2009 in this 
case subsequently retired from VA, the Veteran declined the 
opportunity to have another hearing in March 2010.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not 
conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim of 
entitlement to service connection because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been provided with VA examinations which 
address the current nature and severity of his service-
connected otitis media in the right ear.  As will be 
explained below in greater detail, although new and material 
evidence has been submitted to reopen the Veteran's claim of 
service connection for bilateral hearing loss, because there 
is no evidence of any current bilateral hearing loss 
disability which could be attributed to active service, an 
examination is not required.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

New and Material Evidence for Bilateral Hearing Loss

In August 2005, the RO denied, in pertinent part, the 
Veteran's claim of service connection for bilateral hearing 
loss.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  The Veteran 
did not initiate an appeal of the August 1995 rating decision 
and it became final.

The claim of service connection for bilateral hearing loss 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran 
filed an application to reopen his previously denied service 
connection claim for bilateral hearing loss on a VA Form 21-
4138 which was date stamped as received by the RO on 
February 10, 2005.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156(a) (2009).  As relevant to 
this appeal, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim 
of service connection for bilateral hearing loss, the 
evidence before VA at the time of the prior final RO decision 
in August 1995 consisted of the Veteran's service treatment 
records.  Additionally, the August 1995 rating decision noted 
that the Veteran had failed to report for VA audiological 
examination.  

The newly submitted evidence includes the Veteran's February 
2005 statement reflecting complaints of bilateral hearing 
loss and a June 2005 VA audiological examination.  In view of 
the Veteran's complaints of bilateral hearing loss and the 
June 2005 VA examination, the Board finds that the new 
evidence raises a reasonable possibility of substantiating 
the claim and constitutes new and material evidence.  The 
Veteran's claim of service connection for bilateral hearing 
loss is reopened.

Having reopened the Veteran's previously denied claim of 
service connection for bilateral hearing loss, the Board will 
proceed to adjudicate this claim on the merits.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as sensorineural hearing loss (as an 
organic disease of the nervous system), are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.    

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Veteran's service treatment records show that, on 
enlistment physical examination in September 1990, the 
Veteran's ears were clinically normal.  Audiometric testing 
showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
0
15
LEFT
10
0
0
0
0

Audiometric testing dated in March 1991 showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
-5
0
0
-10
15
LEFT
5
-5
-5
-5
5

Audiometric testing dated in March 1994 showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
0
15
LEFT
15
5
0
0
10

At the Veteran's separation physical examination in February 
1995, the Veteran's ears were clinically normal.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
0
15
LEFT
10
0
0
0
0


Reports of Medical History dated in August 1991 and in 
February 1995 reflect that the Veteran checked the 'no' box 
for hearing loss.   

The post-service medical evidence shows that the Veteran 
underwent a VA examination in June 2005.  Speech recognition 
testing showed scores of 100 percent for both ears.  
Audiometric testing showed pure tone thresholds, in decibels, 
as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
20
25
LEFT
15
5
0
0
15

The examiner diagnosed normal hearing bilaterally across the 
frequency range.  

VA outpatient treatment records dated in March 2009 reflect 
hearing thresholds consistent with the June 2005 VA 
examination findings showing normal hearing.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
bilateral hearing loss.  Despite the Veteran's assertions to 
the contrary, there is no medical evidence in his service 
treatment records showing bilateral hearing loss at any time 
during active service.  The Veteran also denied any medical 
history of hearing loss at his entrance and separation 
physical examinations.  The objective findings in the June 
2005 VA examination and other VA outpatient treatment records 
also contain no audiometric findings which meet the 
regulatory criteria for service connection for bilateral 
hearing loss.  See 38 C.F.R. § 3.385.  The Veteran has not 
identified or submitted any medical evidence which shows any 
current hearing loss disability.  Accordingly, and as noted 
in the Introduction, a VA examination is not required to 
assess the contended causal relationship between the 
Veteran's claimed bilateral hearing loss disability and 
active service even under the low threshold of McLendon.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current bilateral 
hearing loss disability which could be attributed to active 
service, the Board finds that service connection for 
bilateral hearing loss is not warranted.  

Similarly, as there is no objective evidence that the Veteran 
experienced sensorineural hearing loss within the first year 
following his separation from service in March 1995 (i.e., by 
March 1996), the Board also finds that service connection for 
bilateral sensorineural hearing loss is not warranted on a 
presumptive service connection basis.  See 38 C.F.R. 
§§ 3.307, 3.309. 

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in 
which the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  The Veteran has contended 
that he experiences bilateral hearing loss as a result of 
active service; as noted, this assertion is not supported by 
the objective medical evidence of record showing no bilateral 
hearing loss in active service.  The Veteran also has not 
shown that he has the expertise required to diagnose 
bilateral hearing loss.  Nor is the Veteran competent to 
offer an opinion regarding any causal relationship between 
his claimed bilateral hearing loss and active service.  
Again, there is no documentation of any findings with respect 
to bilateral hearing loss in service.  While the Veteran's 
contentions have been considered carefully, these contentions 
are outweighed by the medical evidence of record showing no 
current bilateral hearing loss disability which could be 
attributed to active service.

Increased Rating for Right Ear Otitis Media 

The Veteran also contends that his service-connected otitis 
media of the right ear with perforation of the tympanic 
membrane (including pain, headaches, and infections) ("right 
ear disability") is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

The Veteran's service-connected right ear disability 
currently is evaluated as zero percent disabling under 
Diagnostic Code (DC) 6200.  See 38 C.F.R. § 4.87, DC 6200 
(2009).

Under DC 6200, a minimum 10 percent rating for otitis media 
requires demonstrated evidence of suppuration, or, in the 
alternative, aural polyps.  A zero percent rating is 
warranted where there is evidence of a perforation of the 
tympanic membrane, with a compensable evaluation requiring 
demonstrated evidence of some active ear pathology.  38 
C.F.R. § 4.87 and Part 4, Codes 6200, 6211 (2009).

The Veteran underwent a VA examination in June 2005.  He 
reported episodes of vertigo in the right side.  He denied 
facial nerve abnormality, drainage, and pus.  Upon physical 
examination, the Veteran had a normal pinna, normal mastoid, 
and normal external auditory canal.  On the anterior superior 
quadrant there was some amount of cerumen that was removed 
which demonstrated a small retraction pocket with squamous 
debris trapped in it.  

VA outpatient treatment records dated in June 2005 reflect 
that the Veteran was assessed with a small soft tissue 
density in the right prussak's space suspicious for a small 
cholesteatoma of the right middle ear.  There was slight 
blunting of the scutum.  The osseous structures were 
otherwise intact.  In July 2005, the Veteran was seen by an 
otolaryngologist and was assessed with no evidence of 
tympanic membrane perforation or cholesteatoma.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a compensable disability 
rating for a right ear disability.  The medical evidence 
shows no suppuration and aural polyps from the right ear 
otitis media as would be required for a minimum compensable 
10 percent rating under DC 6200.  There also is no evidence 
of active right ear pathology due to the Veteran's service-
connected right ear otitis media (as seen on VA examination 
in June 2005).  38 C.F.R. § 4.87 and Part 4, Codes 6200, 6211 
(2009).  The Board acknowledges that the Veteran reported in 
June 2005 that he experienced vertigo as a result of his 
service-connected right ear disability.  Although 
cholesteatoma in the right ear was suspected in June 2005, 
subsequent evaluation by a VA otolaryngologist in July 2005 
showed no evidence of perforated tympanic membrane or 
cholesteatoma in the right ear.  The Veteran has not 
identified or submitted any evidence documenting current 
compensable right ear otitis media symptomatology.  In 
summary, absent evidence of active ear pathology or 
suppuration and aural polyps, the Board finds that the 
criteria for a compensable disability rating for the 
Veteran's service-connected right ear disability are not met.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

As new and material evidence has been received, the 
previously denied claim of service connection for bilateral 
hearing loss is reopened; to this extent only, the appeal is 
granted.

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to a compensable disability rating for otitis 
media of the right ear with perforation of tympanic membrane 
(including pain, headaches, and infections) is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


